Citation Nr: 0635345	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  04-12 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The late veteran served on active duty from April 1943 to 
October 1945.  He was a Prisoner of War (POW) in Germany for 
10 months.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, denied 
the appellant's claim for entitlement to service connection 
for the veteran's cause of death.


FINDINGS OF FACT

1.  The veteran died in October 2002; his official death 
certificate shows that his immediate cause of death was 
carcinoma of the lung, with pneumonia, atrial fibrillation, 
and chronic obstructive pulmonary disease (COPD) regarded as 
significant conditions contributing to death but not 
resulting in the immediate cause of death. 

2.  The veteran is a former prisoner of war who developed 
hypertension to a compensable degree during his lifetime.  
His atrial fibrillation is a medical complication associated 
with hypertensive cardiovascular disease.

3.  Atrial fibrillation associated with hypertensive 
cardiovascular disease contributed substantially to cause the 
veteran's death.



CONCLUSION OF LAW

Service connection is warranted for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107(b) (West Supp. 
2005); 38 C.F.R. §§ 3.102, 3.309(c), 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

VA has a duty to notify and assist a claimant with her claim 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  VA has a duty to 
notify the claimant and her representative of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2005); 38 C.F.R. § 
3.159(b) (2006).  VA also has a duty to assist a claimant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West Supp. 2005); 38 C.F.R. § 3.159(c) 
(2006).  As will be discussed below, because this claim is 
being granted in full, the notification and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 are 
deemed to have been fully satisfied.

Factual background and analysis: entitlement to service 
connection for the veteran's cause of death.

The veteran's military records show that he served in the 
United States Army Air Force as a ball-turret gunner aboard a 
B-24 bomber during World War II.  He served in the European 
theater of operations and is a veteran of 26 aerial combat 
missions.  He was shot down over enemy territory in June 
1944, survived the crash of his aircraft, and was captured by 
enemy forces.  From June 1944 to May 1945, he was a prisoner 
of war (POW) of the government of Nazi Germany.  

The veteran died in October 2002 at age 77.  According to his 
death certificate, his immediate cause death was carcinoma of 
the lung, with atrial fibrillation, COPD, and pneumonia 
regarded as significant conditions contributing to death.  

At the time of the veteran's death, he was service-connected 
for PTSD that was rated 10 percent disabling.  This was his 
sole service-connected disability and his claims file does 
not indicate that there were any claims for VA benefits that 
were initiated by the veteran that were pending or in 
appellate status at his date of death.  

The veteran's service medical records show no heart or lung 
abnormalities, a normal chest X-ray film, and no objective 
clinical indications of onset of lung cancer, pulmonary 
disease, or cardiovascular disease during active duty.  

The claims file includes the report of a VA psychiatric 
examination conducted in June 1995 that shows diagnoses of 
hypertension, history of atrial fibrillation, and 
degenerative joint disease on Axis III, but no indication of 
COPD or lung cancer.

In statements presented in support of her claim, the 
appellant referred to the late veteran's account of his 
military service, which included exposure to benzene 
compounds in aviation fuel and the privations endured in 
prison camp as a POW.  She contends that the veteran's fatal 
lung cancer was at least due in part to his exposure to 
benzene compounds in aviation fuel, and that the malnutrition 
he suffered as a POW weakened his physiology and thus 
contributed to his development of lung cancer.  She submits 
several medical case studies that present statistical 
evidence that purports to support the hypothesis that persons 
exposed to benzene compounds were more likely to develop 
cancer, and that POWs were statistically more likely to 
develop respiratory disease.  The appellant also contends 
that the veteran's aerial combat missions imposed barometric 
stress on his respiratory system from flying at constantly 
alternating altitudes in unpressurized aircraft, which may 
have weakened his respiratory system and made him prone to 
develop lung cancer.  The appellant also stated that the 
veteran may have been exposed to carcinogenic compounds from 
the smoke rising from the factories and other enemy targets 
that his plane had bombed, and from the actual ordnance 
carried by his aircraft.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2005).  Moreover, if the veteran is a former prisoner of war, 
the following diseases shall be service-connected if manifest 
to a degree of disability of 10 percent or more at any time 
after discharge or release from active military, naval, or 
air service even though there is no record of such disease 
during service, provided the rebuttable presumptions 
provisions of 38 C.F.R. § 3.307 are also satisfied:

Psychosis.
Any of the anxiety states.
Dysthymic disorder (or depressive neurosis).
Organic residuals of frostbite, if it is determined 
that the veteran was interned in climactic conditions 
consistent with the occurrence of frostbite.
Post-traumatic arthritis.
Atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and 
their complications (including myocardial infarction, 
congestive heart failure, arrhythmia).
Stroke and its complications.
Avitaminosis.
Beriberi (including beriberi heart disease).
Chronic dysentery.
Helminthiasis.
Malnutrition (including optic atrophy associated with 
malnutrition).
Pellagra.
Any other nutritional deficiency.
Irritable bowel syndrome.
Peptic ulcer disease. 
Peripheral neuropathy except where directly related to 
infectious causes.
Cirrhosis of the liver.

38 C.F.R. § 3.309(c) (2006).

Finally, service connection may be granted for disability 
which is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
service-connected disability to be the cause of death it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  For service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but, rather, it must be shown that there was 
a causal connection.  38 U.S.C.A. § 1310 (West Supp. 2005; 38 
C.F.R. § 3.312 (2006).  

There are primary causes of death which, by their very 
nature, are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have had a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death, unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2006).

In the present case, there is no link between the primary 
cause of death and the veteran's period of service.  The 
veteran's service medical records are negative for any 
history, complaints, or abnormal findings indicative of the 
presence of lung cancer or pulmonary disease.  In fact, the 
evidence of record establishes that these disabilities were 
not proximate in time to his period of military service.  The 
appellant's primary assertion is that the hardships of the 
late veteran's service contributed in some way to his lung 
cancer that caused his death.  However, there is no objective 
indication that the lung cancer, pneumonia, and COPD 
associated with his death were in any way related to service.  
There is also no objective link between his service-connected 
PTSD and the syndromes listed in his death certificate as 
being the direct or contributory causes of his death.

Although the evidence does not establish a link between the 
veteran's primary cause of death and service, the Board must 
now consider whether or not atrial fibrillation, which was 
deemed to be a significant condition that contributed to the 
veteran's death, was related to his period of military 
service.  The veteran's service medical records do not show 
onset of cardiovascular disease in service.  However, 
hypertension along with history of atrial fibrillation was 
noted as one of his disabilities on psychiatric examination 
in June 1995.  Atrial fibrillation is defined by current 
medical texts as a form of cardiac arrhythmia.  The pertinent 
regulation lists hypertensive vascular disease (and the 
complications of arrhythmia) as a disability that is presumed 
be service-connected for former POWs if manifest to a degree 
of disability of 10 percent or more at any time after 
discharge from active duty.  See 38 C.F.R. § 3.309(c).  
Although the post-service medical records are sparse with 
respect to providing a picture of the severity of the 
veteran's hypertension and atrial fibrillation, it is 
reasonable to deduce that if his atrial defibrillation was 
deemed by a medical examiner to be a significant condition 
that contributed to the veteran's death, these cardiovascular 
diseases must therefore be disabling to at least a 
compensable degree.  

Having established that the atrial fibrillation that 
contributed significantly to the veteran's death is 
associated with hypertension, and that the veteran's 
hypertension (shown to a compensable degree) is presumed to 
be related to service by dint of his being a former POW, and 
resolving all doubt in favor of the appellant, the Board thus 
concludes that the evidence supports the appellant's claim 
for service connection for the veteran's cause of death.  The 
appeal is therefore granted.  See 38 U.S.C.A. § 5107(b) (West 
Supp. 2005); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for the veteran's cause of death is 
granted.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


